Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 16-17, 19-24, 26-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 9842282 B2 in view of Pershing et al. US 10663294 B2.
Regarding claim 16,Liu  provides for, classifying first data points identifying at least one man-made roof structure within a point cloud and classifying second data points associated with at least one of a natural structure and a ground surface to form a modified point cloud ( see col. 5 lines 37-40, see “the system 100 may utilize one or more machine learning classification algorithms to identify and distinguish building objects from non-building objects (e.g., trees), also see col.5 lines 45-48, see “ The input may include aerial images and associated 3D data as well as light detection and ranging (LIDAR) data that, for example, may be utilized to generate a map of a geographical region”; further see col. 8, lines 45-50, see  “ The LIDAR sensors may collect and gather data points in a point cloud, such as a three dimensional point cloud, in which each data point corresponds to a local coordinate, such as (x, y, z)”); identifying at least one feature of the man-made roof structure in the modified point cloud ( col.11 lines 4-9, see “ the processing module 203 may process the textured three-dimensional representation to determine a two-dimensional footprint and three-dimensional roof elevation information associated with an object”).
Liu does not provide for generating a roof report including the at least one feature of the man-made roof structure. Pershing teaches the above missing limitation of Liu (col.21, lines 20-28, see “a combined roof and wall estimate report and/or a combined wall, floor and/or roof estimate report, etc. The estimate report may include various different identifiers indicating different features and measurements displayed on images and/or line drawings of the building and/or in different areas of the report based on the generated three-dimensional model of the building 224”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teaching of Pershing with the system and method of Liu, in order to obtain claim limitation via roof measurements of a building having a roof.  These measurements may be estimated or actual dimensional and/or area 
measurements of the roof such as one or more of: roof edge lengths, ridge 
lengths, gable lengths, hip lengths, valley lengths, roof section pitch, roof 
area measurements, planar roof section area measurements, planar roof section dimension measurements. See col.5 lines 30-36, of Pershing.

Regarding claim 19, Liu does not provide for, calculating roof dimensions of the man-made roof structure using data points of the modified point cloud. Pershing teaches the above missing limitation of Liu (See col.5 lines 30-36, of Pershing).
Regarding claim 20, Liu does not provide for, calculating roof pitch using data points of the point cloud. Pershing teaches the above missing limitation of Liu (See col.5 lines 30-36, of Pershing).
Regarding claim 21, provide for, calculating roof features using data points of the point cloud (col.11 lines 4-9, see “the processing module 203 may process the textured three-dimensional representation to determine a two-dimensional footprint and three-dimensional geometry information for the one or more objects.  In some instances, a footprint may include base and roof elevation information associated with an object”).
Regarding claim 22, Liu does not provide for, wherein the roof features comprise one or more of the following: an eave, an edge, a ridge, 
Regarding claim 23, see the rejection of claim 16. It recites similar limitations as claim 23. Except for a computer readable medium and a computer executable instruction (col.2 lines 28-35). Hence it is similarly analyzed and rejected.
Regarding claims 24 and 31, see the rejection of claim 17. They recite similar limitations as claim 17. Hence they are similarly analyzed and rejected.
Regarding claims 26 and 33, see the rejection of claim 19. They recite similar limitations as claim 19. Hence they are similarly analyzed and rejected.
Regarding claims 27 and 34, see the rejection of claim 20. They recite similar limitations as claim 20. Hence they are similarly analyzed and rejected.
Regarding claims 28 and 35, see the rejection of claim 21. They recite similar limitations as claim 21. Hence it is similarly analyzed and rejected.
Regarding claim 29, see the rejection of claim 22. It recites similar limitations as claim 29. Hence it is similarly analyzed and rejected.

Objected Claims
2.		Claims 18, 25 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
The following is an examiner’s statement of reasons for allowance: the prior art of Liu et al. US 9842282 B2 in view of Pershing et al. US 10663294 B2 , either alone or combined, failed to teach or suggest for features/limitations of claim 18,25 and 32.

3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay a Maung can be reached on 571-272-7882. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/Primary Examiner, 
Art Unit 2664